DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on November 8, 2021, has been entered. The examiner notes that there is an error in the numbering of the newly presented claims. Two claims are numbered as claim 27. The second claim number 27 has been renumbered as claim 28. The new claims numbered 28-33 have been renumbered as claims 29-34, respectively. Renumbered claim 29 is interpreted as depending from renumbered claim 28. Claims 9-10 and 18-34 remain pending in the application. 
Priority
As noted in the prior Office actions, the present application is not entitled to the benefit of foreign priority because the disclosure of the foreign application (LU 93337) fails to provide adequate written description support in the manner required by 35 USC 112(a) for claims 9-10 and 18-34. The foreign application is silent with respect to at least the following claimed subject matter: the method steps of providing a playing surface with first and second phosphorescent materials, exposing, irradiating or illuminating the playing surface with a first pattern of light at a first exposure wavelength to activate a first set of markings, with a negative pattern of light at the first exposure wavelength to render the first set of markings invisible, and with a second pattern of light at a second exposure wavelength to activate a second set of markings (claim 9); the method steps of exposing according to a first light pattern first portions of a playing surface claim 22); and a system comprising a playing surface comprising first and second phosphorescent materials activated by first and second wavelengths, and a set of first and second stencils configured for the first and second wavelengths (claim 30). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-10 and 18-34 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 9, there is insufficient written description for the claimed method including, in combination, the steps of “after a predetermined period of time, exposing, irradiating, or illuminating the playing surface with a negative pattern of light at the first exposure wavelength, wherein the negative pattern of light is a negative of the first pattern of light, and wherein the negative pattern of light at the first exposure wavelength activates the first phosphorescent material in areas of the playing surface that encompass the first set of 
The examiner notes that the entirety of the detailed description of embodiments (pg. 8-10) and the accompanying figures (Figs. 1-3) describe a playing surface with a single phosphorescent material and a projector capable of illuminating the surface with light at a single wavelength. In the context of this embodiment, the specification mentions that the lines can be “deleted” by “using the light source with a reverse (‘negative’) pattern, activating the earlier non-activated surface until the entire court surface fades into a single colour” (pg. 10, lines 11-14). This step is described only in the context of the embodiment having a single phosphorescent material. In the Description of Embodiments (pg. 8-10, in its entirety), there is no mention of a second phosphorescent material or the second set of markings being generated by exposure at a second exposure wavelength and visible at a second emission wavelength, nor are these features shown anywhere in the Figures. Although the Summary section of the Specification mentions a second phosphorescent material and describes the claimed steps in generic terms (pg. 5, lines 3-14; pg. 7, lines 9-24; pg. 6, lines 6-21), these generic statements do not explain in sufficient detail how the claimed steps would be performed together in combination (i.e., using a first exposure wavelength in a negative pattern to activate a first and using a second exposure wavelength to activate a second phosphorescent material to render a second set of markings visible at a second emission wavelength). It would appear that the ability of the recited steps to produce the claimed results would depend on a particular distribution and/or composition of the two phosphorescent materials of the playing surface, but the Specification and Drawings are entirely silent in this regard.
Similarly, with respect to claim 22, there is insufficient written description for the claimed method including, in combination, the steps of “after a predetermined period of time, exposing the playing surface to light at the first exposure wavelength according to a light pattern that encompasses the first light pattern, wherein exposing the playing surface to light at the first wavelength according to a light pattern that encompasses the first light pattern activates the first phosphorescent material in areas of the playing surface not activated during the exposing of the first portions to render the first set of markings invisible on the playing surface” and “exposing, according to a second pattern of light, second portions of the playing surface to light at the second wavelength, wherein exposing the second portions of the playing surface to light at the second wavelength according to the second light pattern activates the second phosphorescent material in the second portions of the playing surface” in lines 11-22. As discussed above, the specification does not explain in sufficient detail how the steps that produce the results of generating and rendering invisible the first set of markings by activating the first phosphorescent material at the first exposure wavelength would be combined with the step producing the results of generating a second set of markings by activating a second phosphorescent material at a second exposure wavelength.
claim 30 (misnumbered as claim 29), there is insufficient written description for a system that includes the features of a playing source comprising first and second phosphorescent materials and a light source configured to illuminate at first and second wavelengths in combination with an optical filter and a set of stencils. The summary of the invention mentions first and second phosphorescent materials (pg. 4, line 20-pg. 5, line 19) and a display device capable of generating electromagnetic radiation at first and second exposure wavelengths (pg. 6, lines 3-21). Neither the Specification nor the Drawings describe the first and second phosphorescent materials and display device generating first and second exposure wavelengths in combination with an optical filter and a set of stencils. The detailed description of the invention (pg. 8-10) and the drawings (Figs. 1-3) appear to describe a different embodiment of the invention, which includes a playing surface with a single phosphorescent material, a light source capable of illuminating the surface at a first wavelength, and an optical filter with a set of stencils. As discussed above, the detailed description of embodiments makes no mention of a second phosphorescent material or a light source configured to illuminate first and second wavelengths, and does not describe a first stencil configured for a first wavelength and a second stencil configured for a second wavelength. Therefore, the original disclosure would not reasonably convey to one of ordinary skill in the art that Applicant had possession of the claimed invention at the time the application was filed.
Regarding renumbered claim 31 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-10 and 18-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 9, in view of the insufficiency of the written description as discussed above, it is unclear how the step of “exposing, irradiating, or illuminating the playing surface with a negative pattern of light at the first exposure wavelength, wherein the negative pattern of light is a negative of the first pattern of light, and wherein the negative pattern of light at the first exposure wavelength activates the first phosphorescent material in areas of the playing surface that encompass the first set of markings for the first activity to render the first set of markings invisible on the playing surface” (lines 11-18) would be compatible with the steps of “providing a playing surface comprising at least a first phosphorescent material and at least a second phosphorescent material” (lines 2-3) and “exposing, irradiating, or illuminating the playing surface with a second pattern of light at a second exposure wavelength, wherein the second pattern of light at the second exposure wavelength activates the second phosphorescent material in areas of the playing surface that correspond to a second set of markings for a second activity, and wherein activation of the second phosphorescent material renders the second set of markings visible on the playing surface at a second emission wavelength” (lines 19-26). In the absence of any explanation in the disclosure of how these steps would be combined, it would appear that the result of rendering the first set of markings invisible with the first exposure wavelength, as disclosed, would be incompatible with the steps 
Similarly, regarding claim 22, in view of the insufficiency of the written description as discussed above, it is unclear how the step of “exposing the playing surface to light at the first wavelength according to a light pattern that encompasses the first light pattern, wherein exposing the playing surface to light at the first wavelength according to a light pattern that encompasses the first light pattern activates the first phosphorescent material in areas of the playing surface not activated during the exposing of the first portions to render the first set of markings invisible on the playing surface” (lines 11-17) would be compatible with “the playing surface includ[ing] a first phosphorescent material activated by light at the first wavelength and a second phosphorescent material activated by light at a second wavelength different than the first wavelength” (lines 3-6) and the step of “exposing, according to a second light pattern, second portions of the playing surface to light at the second wavelength, wherein exposing the second portions of the playing surface to light at the second wavelength according to the second light pattern activates the second phosphorescent material in the second portions of the playing 4surface, and wherein the second portions of the playing surface correspond to a second set of markings for a second activity on the playing surface” (lines 18-23). In the absence of any explanation in the disclosure of how these steps would be combined, it would appear that the result of rendering the first set of markings invisible with the first exposure 
Regarding claim 30, the scope of the limitations “a first stencil configured for the first wavelength” in line 11 and “a second stencil configured for the second wavelength” in line 19 is unclear. The specification does not describe a first stencil configured for a first wavelength and a second stencil configured for a second wavelength. It is unclear in what sense the stencils are considered to be “configured for” the first and second wavelengths, e.g., whether “configured for” refers to some structural configuration of the stencils or describes an intended use of the stencils. For the purpose of examination, “configured for the first wavelength” and “configured for the second wavelength” will be broadly interpreted as describing an intended use of the respective stencils.
Similarly, regarding claim 31, the scope of the limitation “a third stencil configured for the first wavelength” in lines 1-2 is unclear, because the specification does not describe a third stencil configured for the first wavelength. As discussed above, it is unclear in what sense the third stencil is considered to be “configured for” the first wavelength, e.g., whether “configured for” refers to some structural configuration of the stencil or describes an intended use of the stencil. For the purpose of examination, “configured for the first wavelength” will be broadly interpreted as describing an intended use of the stencil.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 18-29 are rejected under 35 U.S.C. 103 as being unpatentable over Harder (WO 99/11328 A2, hereinafter Harder) in view of Van Der Gaag (US Patent Pub. 2009/0252899, hereinafter Van Der Gaag) and Schultheiss (US Patent No. 2,516,727, hereinafter Schultheiss).
Regarding claim 9, Harder teaches a method for generating markings on a playing surface (Figs. 1-6) comprising: providing a playing surface (floor 10/54 of sports hall; see English machine translation, lines 83-84) comprising at least a first color-changing material and at least a second color-changing material (lines 85-94, “one or more optically active or photochromic substances” which may be uniformly distributed on floor 10 in carrier substance 11; also see lines 130-135, 218-219, and 277-279); exposing the playing surface (10/54) with a first pattern of light (e.g., using laser irradiation device using programming unit 5, Fig. 1, lines 202-210; or using light source 51 with diaphragm 53 of Fig. 5 having field marking pattern 61 of Fig. 6, lines 211-221) at a first exposure wavelength (line 114, at first of several frequencies for temporary activation of the different photochromic substances), wherein the first pattern of light at the first exposure wavelength activates the first color-changing material in areas of the playing surface (10/54) that correspond to the first set of markings (32, Fig. 3) for a first activity (e.g., 
The method of Harder differs from the claimed method in that Harder teaches the color-changing materials are optically active or photochromic rather than phosphorescent as claimed, and Harder teaches rendering the first set of markings invisible by projecting radiation at a different wavelength (lines 191-194, to deactivate the markings) rather than by projecting radiation in a negative pattern at the same first wavelength.
With respect to the phosphorescent materials, Van Der Gaag teaches that first and second phosphorescent materials (para. 0004-0008; para. 0012, line 3, “phosphorescent”) are known to be suitable color-changing materials for reversibly marking lines of different colors 
With respect to the manner of rendering the first set of markings invisible, to solve the problem of rendering a set of markings invisible on a phosphorescent surface, Schultheiss teaches (Figs. 1-3) that, after producing a set of markings with a first pattern of light (i.e., at the areas surrounding silhouettes 15, 16, Fig. 1) at a first exposure wavelength (Figs. 1-2), it is known to expose the playing surface with a negative pattern of light that is a negative of the first pattern of light (i.e., by exposing the previously unexposed areas 20, 21) at the same first exposure wavelength to activate the phosphorescent material in areas of the playing surface that encompass the first set of markings, in order to render the first set of markings invisible (Fig. 3; col. 2, lines 43-50: “If it is desired to erase these silhouette, it is merely necessary to expose the pad, as shown in Figure 3, to light and the silhouettes which have been provided are extinguished inasmuch as the entire surface then becomes activated by the light and will glow in the dark uniformly all over”). The examiner notes that the phrase “a negative pattern of light” that is “a negative of the first pattern of light, and … activates the first phosphorescent material in areas of the playing surface that encompass the first set of markings” is interpreted 
claim 10, the modified Harder teaches the claimed invention substantially as claimed, as set forth above for claim 9. Harder further teaches the first and second exposure wavelengths are laser light (lines 172-173).
	Regarding claim 18, the modified Harder teaches the claimed invention substantially as claimed, as set forth above for claim 9. Harder further teaches the predetermined period of time is a length of the first activity (line 191, “[a]fter the game has ended”).
	Regarding claim 19, the modified Harder teaches the claimed invention substantially as claimed, as set forth above for claim 9. Schultheiss further teaches (Fig. 3) exposing the playing surface with the negative pattern of light at the first exposure wavelength renders an entire area of the playing surface as a single visible color of the first emission wavelength (col. 2, lines 43-49, “the entire surface then becomes activated by the light and will glow in the dark uniformly all over”).
	Regarding claim 20, the modified Harder teaches the claimed invention substantially as claimed, as set forth above for claim 9. Harder further teaches the first and second emission wavelengths are different colors of the visible spectrum (lines 132-134, “different color representation”, “one or more colors”; line 218, “colors”; line 278, “multicolored”).
	Regarding claim 21, the modified Harder teaches the claimed invention substantially as claimed, as set forth above for claim 9. Van Der Gaag further teaches the first and second phosphorescent materials absorb light at the respective first and second wavelengths (para. 0019-0020).
Regarding claim 22, Harder teaches a method for generating markings on a playing surface (Figs. 1-6) comprising: exposing, according to a first light pattern (e.g., using laser or more optically active or photochromic substances” which may be uniformly distributed on floor 10 in carrier substance 11; also see lines 130-135, 218-219, and 277-279). As noted above, the first and second color-changing materials are understood to be respectively activated by exposure to light of different first and second wavelengths and, when activated, to be visible on the playing surface (10/54) at different first and second emission wavelengths, because Harder teaches that the irradiation source that performs the exposing step produces “radiation of several frequencies for the temporary activation and deactivation of the active or photochromic substances contained in the carrier substance”, e.g., by means of “several switchable frequency filters” (lines 113-118), and that “one or more optically active or photochromic substances for different color representation …, which can successively assume one or more colors when exposed to different radiation sources, are evenly distributed in this carrier substance” (lines 130-135). Thus, exposing the first portions of the playing surface (10/54) to light at the first wavelength according to the first light pattern activates the first color-changing material in the first portions of the playing surface (10/54; see Fig. 3). The first portions of the playing surface (10/54) correspond to a first set of markings for a first activity (e.g., handball) on the playing surface (10/54). After a predetermined period of time (line 191, “[a]fter the game has ended”), the playing surface (10/54) is exposed to light according to a 

With respect to the phosphorescent materials, Van Der Gaag teaches that first and second phosphorescent materials (para. 0004-0008; para. 0012, line 3, “phosphorescent”) are known to be suitable color-changing materials for reversibly marking lines of different colors (i.e., with different emission wavelengths) on athletic surfaces in response to different exposure wavelengths (para. 0019-0021), with the added benefit of increased visibility in low light settings (para. 0025). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harder by selecting first and second phosphorescent materials as taught by Van Der Gaag in place of the first and second optically active or photochromic materials of Harder, since Van Der Gaag teaches that phosphorescent materials were known to be suitable for this purpose, with the additional benefit of improved visibility in low light settings.
With respect to the manner of rendering the first set of markings invisible, to solve the problem of rendering a set of markings invisible on a phosphorescent surface, Schultheiss teaches (Figs. 1-3) that, after producing a set of markings by activating a first phosphorescent material with a first light pattern (i.e., at the areas surrounding silhouettes 15, 16, Fig. 1) at a first wavelength (Figs. 1-2), it is known to expose the playing surface to light at the first 
Regarding claim 23, the modified Harder teaches the claimed invention substantially as claimed, as set forth above for claim 22. Van Der Gaag further teaches the first and second phosphorescent materials absorb light at the respective first and second wavelengths (para. 0019-0020).
Regarding claim 24, the modified Harder teaches the claimed invention substantially as claimed, as set forth above for claim 22. The modified Harder further teaches the first and second phosphorescent materials respectively emit different first and second colors of light (see rejection of claim 22 above, and Harder, lines 125-135 and lines 218-219; and with respect to phosphorescent materials, see Van Der Gaag, Abstract, lines 5-8, and para. 0021, lines 1-5, e.g., white, yellow, or other striking colors).
Regarding claim 25, the modified Harder teaches the claimed invention substantially as claimed, as set forth above for claim 22. Harder further teaches the predetermined period of time includes a conclusion of the first activity (line 191, “[a]fter the game has ended”).
Regarding claim 26, the modified Harder teaches the claimed invention substantially as claimed, as set forth above for claim 22. Harder further teaches (Fig. 3) the areas of the playing surface (10) not activated during the exposing of the first portion of the playing surface (i.e., the areas around the field markings 32 in Fig. 3) encompass the first set of markings (32) on the playing surface (10).
claim 27, the modified Harder teaches the claimed invention substantially as claimed, as set forth above for claim 22. Harder further teaches (Fig. 3) the areas of the playing surface (10) not activated during the exposing of the first portion of the playing surface (i.e., the areas around the field markings 32 in Fig. 3) include areas outside the first portions of the playing surface (i.e., the boundary areas of field 31 that are outside the portions marked by the field markings 32).
Regarding renumbered claim 28 (originally numbered as a second claim 27), the modified Harder teaches the claimed invention substantially as claimed, as set forth above for claim 22. Harder further teaches (Figs. 5-6; lines 211-220) exposing the playing surface (54) to light at the first and second wavelengths using a light source (51), wherein the first light pattern is generated by playing a first stencil (first diaphragm 53, Figs. 5-6) with the first light pattern in an optical filter (i.e., a holder in irradiation device 55, as shown in Fig. 5) placed along a light path (52) between the light source (51) and the playing surface (54; clearly shown in Fig. 5). The examiner notes that the term “optical filter” is interpreted in view of Applicant’s disclosure to mean a stencil holder (see specification, pg. 9, lines 3-4).
Regarding renumbered claim 29.
Claims 30 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Harder in view of Van Der Gaag.
Regarding renumbered claim 30 (originally numbered as claim 29), Harder discloses a system (Figs. 5-6; lines 211-220) for generating markings on a playing surface (54) comprising: a playing surface (floor 54) comprising at least first color-changing material and a second color-changing material (lines 218-219, “the colors to be activated and deactivated”; see 132-135, “one or more optically active or photochromic substances for different color representation”); a light source (51) configured to illuminate at a first wavelength and a second wavelength (lines 113-118, “radiation of several frequencies”, e.g., via “several switchable frequency filters”), wherein the first wavelength activates the first color-changing material and the second wavelength activates the second color-changing material (lines 117-118, “several switchable frequency filters for the temporary activation and deactivation of the active or photochromic substances”; also see lines 132-135, “one or more optically active or photochromic substances for different color representation … which can successively assume one or more colors when exposed to different radiation sources”); an optical filter (irradiation device 55 which holds diaphragm 53 as shown in Fig. 5; “optical filter” interpreted in view of Applicant’s disclosure at pg. 9, lines 3-4, to mean a stencil holder) coupled to the light source (51); and a set of stencils (diaphragms 53, lines 213-216) configured to be placed in the optical filter (55, Fig. 5), wherein the set of stencils (53) includes various stencils configured to generate patterns of light corresponding to different activities on the playing surface (lines 213-214, “an upstream diaphragm 53 which is different for each game”). The set of stencils (53) include at least first and second stencils (lines 215-216, “diaphragms”). When the first stencil (e.g., the diaphragm 
The limitations “configured for the first wavelength” (with respect to the first stencil, in line 11) and “configured for the second wavelength” (with respect to the second stencil, in line 19) are interpreted as describing an intended use of the claimed stencils. The examiner notes that the specification does not describe any structural or functional distinction of the stencils with respect to first and second wavelengths of light. With respect to the statements of intended use, the examiner notes that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In this case, Harder’s first stencil (53) is inherently capable of use with the first wavelength of light (i.e., by selecting the first stencil 53 in the irradiation device 55 via commands from a programming unit 5, lines 215-216; and selecting the first wavelength of light via the switchable frequency filter of the light source 51, lines 16-18). When the playing surface (54) is exposed to the first light pattern at the first wavelength, then first portions of the 
The system of Harder differs from the claimed system in that Harder teaches the color-changing materials are optically active or photochromic rather than phosphorescent as claimed. However, Van Der Gaag teaches that first and second phosphorescent materials (para. 0004-0008; para. 0012, line 3, “phosphorescent”) are known to be suitable color-changing materials for reversibly marking lines on athletic surfaces in response to different exposure wavelengths (para. 0019-0021), with the added benefit of increased visibility in low light settings (para. 0025). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harder by selecting first and second phosphorescent materials as taught by Van Der Gaag in place of the first and second optically active or photochromic materials of Harder, since Van Der Gaag teaches that 
Regarding renumbered claim 32 (misnumbered as claim 31), the modified Harder teaches the claimed invention substantially as claimed, as set forth above for claim 30. Van Der Gaag further teaches the first and second phosphorescent materials absorb light at the respective first and second wavelengths (para. 0019-0020).
Regarding renumbered claim 33 (misnumbered as claim 32), the modified Harder teaches the claimed invention substantially as claimed, as set forth above for claim 30. The modified Harder further teaches the first and second phosphorescent materials respectively emit different first and second colors of light (see Harder, lines 125-135 and lines 218-219; and with respect to phosphorescent materials, see Van Der Gaag, Abstract, lines 5-8, and para. 0021, lines 1-5, e.g., white, yellow, or other striking colors).
Regarding renumbered claim 34 (misnumbered as claim 33), the modified Harder teaches the claimed invention substantially as claimed, as set forth above for claim 30. Harder further teaches the first wavelength is different from the second wavelength (lines 113-118, “radiation of several frequencies”, e.g., via “several switchable frequency filters”).
Response to Arguments
Applicant's arguments filed November 8, 2021, have been fully considered but they are not persuasive. 
With respect to the rejection of claims 9-10 under 35 USC 112(a) as failing to comply with the written description requirement, Applicant’s general statement that support is found throughout the application as filed is not persuasive, because Applicant has not pointed out 
With respect to the rejection of claims 9-10 under 35 USC 112(b) as indefinite, the examiner notes that the rejection has not been overcome by Applicant’s amendment. In view of the apparent inconsistency between the claims and the disclosure, it remains unclear, in the context of Applicant’s original disclosure, how the claimed steps would be combined to yield the claimed results.
With respect to the rejection of claims 9-10 under 35 USC 103, the examiner disagrees with Applicant’s interpretation of what is taught by Harder. Applicant states that Harder teaches that different diaphragms (53, Fig. 5) can be implemented on a single photochromic surface, or that different photochromic substances in different line patterns can be used in a system without diaphragms (Fig. 7). The examiner believes that Applicant’s characterization of Harder’s embodiment of Fig. 5 which uses different diaphragms is not accurate. Harder’s embodiment of Fig. 5 is not limited to a single photochromic substance on the playing surface. Rather, Harder states that the playing surface is provided with a carrier substance that “is advantageously formed by a uniform distribution of the active or photochromic substance(s)” (lines 85-95). Thus, Harder clearly envisions plural active or photochromic substances uniformly distributed through the carrier substance on the playing surface. This is understood to apply to both the embodiment of Fig. 1, which employs a light source (2) controlled by a programming unit (5) to create the different light patterns, and the embodiment of Fig. 5, which employs a light source (51) with a set of diaphragms (53) to create the different light patterns (both of which read on the patterns of light now recited in claim 9). Harder makes this explicit with 
The examiner acknowledges that, with respect to the Fig. 1 and Fig. 5 embodiments relied upon above, Harder does not explicitly state that the step of exposing the playing surface with the second pattern of light is performed using the second wavelength to activate the second phosphorescent material, as now recited in amended claim 9. However, for the reasons discussed above, Harder’s system is understood to be capable of use in this way. Moreover, it would have been obvious to one of ordinary skill in the art, when using the system disclosed by Harder, to expose the playing surface with the second pattern at the second exposure wavelength to activate the second color-changing material, in order to produce the second set of markings in the user’s desired color (e.g., a color different than the color of the first markings), particularly in view of the fact that Harder teaches that an advantage of the system is flexibility for freely defining the size and color of the field markings (lines 125-129).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chopra et al. (US Patent No. 7,410,750) discloses a substrate comprising a plurality of color-changing materials each activated by a different wavelength of light and producing a different color when activated (col. 11, lines 52-57; col. 12, lines 48-53).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /January 6, 2022/